Citation Nr: 0614687	
Decision Date: 05/19/06    Archive Date: 05/31/06

DOCKET NO.  03-32 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for pseudofolliculitis 
barbae.

2.  Entitlement to an initial compensable evaluation for 
residual surgical scarring of the right shoulder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant served on active duty from August 1982 to 
August 2002.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2002 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida that, in part, assigned a 
noncompensable evaluation for the right shoulder scar 
disability and denied the appellant's claim of entitlement to 
service connection for pseudofolliculitis barbae (PFB).


FINDINGS OF FACT

1.  Based on the clinical findings of record, the right 
shoulder scar is tender to palpation.

2.  Based on the clinical findings of record, the appellant 
has chronic PFB that was first manifested during his active 
military service.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable evaluation of 10 
percent, but no more, are met for the scarring of the right 
shoulder.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.321, Part 4, 4.1, 4.2, 4.7, 
4.31, 4.118, Diagnostic Code 7804 (2005).

2.  The criteria for the establishment of service connection 
for PFB are met.  38 U.S.C.A. §§ 1110, 1154, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  VA must notify the appellant of evidence 
and information necessary to substantiate his claims and 
inform him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a) (West 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. § 3.159(b)); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
appellant was notified of the information necessary to 
substantiate his increased rating and service connection 
claims by correspondence dated in June 2003.  This document 
informed the appellant of VA's duty to assist and what kinds 
of evidence the RO would help obtain.  

In the June 2003 letter, the Statement of the Case (SOC) and 
the Supplemental Statement of the Case (SSOC), the RO 
informed the appellant about what was needed to establish 
entitlement to an increased (compensable) initial evaluation 
for the right shoulder scar disability.  Therefore, VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed. 

Even if the appellant was not provided with all of the 
required notice until after the RO had adjudicated the 
appellant's claims, "the appellant [was] provided the 
content-complying notice to which he [was] entitled."  
Pelegrini v. Principi, 18 Vet. App. 112, 122 (2004).  
Consequently, the Board does not find that any late notice 
under the VCAA requires remand to the RO.  Nothing about the 
evidence or any response to any notification suggests that 
the case must be re-adjudicated ab initio to satisfy the 
requirements of 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002 & Supp. 2005) or the implementing regulations found at 
38 C.F.R. § 3.159 (2005).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 66 Fed. Reg. 45,620, 
45,630-31 (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§ 3.159(c), (d)).  Here, VA and service medical records were 
obtained and associated with the claims file.  The appellant 
was afforded a VA medical examination.  The appellant was 
informed about the kind of evidence that was required and the 
kinds of assistance that VA would provide.  The appellant did 
not provide any information to VA concerning available 
treatment records that he wanted the RO to obtain for him 
that were not obtained.  The appellant was given more than 
one year in which to submit evidence after the RO gave him 
notification of his rights under the pertinent statute and 
regulations.  Therefore, there is no duty to assist or notify 
that is unmet.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  As a result of the decision 
below, the appellant has been granted service connection for 
PFB.  The appellant has been assigned an effective date for 
service connection of the right shoulder surgical scars 
disability from the day after his separation from service.  
The appellant was provided with notice as to the clinical 
findings needed for a higher initial evaluation for the right 
shoulder scarring disability, as well as the assistance VA 
would provide.  Therefore, there is no duty to assist that 
was unmet and the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).

All relevant facts with respect to the claims addressed in 
the decision below have been properly developed.  Under the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

The Merits of the Claims

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

A.  Service connection claim

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110.  Service connection 
may also be granted for any disease diagnosed after discharge 
from service, when all the evidence, including that pertinent 
to service, establishes that the disease began in service.  
38 C.F.R. § 3.303(d).  

To establish service connection for a disability, symptoms 
during service, or within a reasonable time thereafter, must 
be identifiable as manifestations of a chronic disease or 
permanent effects of an injury.  Further, a present 
disability must exist and it must be shown that the present 
disability is the same disease or injury, or the result of 
disease or injury incurred in or made worse by the 
appellant's military service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); 38 C.F.R. § 3.303(a).  For the showing 
of chronic disease in service there are required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then the showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Review of the service medical records reveals that the 
appellant underwent a service entrance examination in March 
1982; no PFB was clinically observed or noted.  The appellant 
was first seen for that condition in October 1982, and he was 
excused from shaving.  This condition and the shaving waiver 
continued throughout the appellant's service, as evidenced by 
multiple clinical entries and shaving waivers.  Post-service, 
the appellant was seen in a VA dermatology clinic in June 
2003; the dermatologist who examined the appellant stated 
that the appellant had PFB that was well-controlled.  The 
doctor also reminded the appellant that this was a chronic 
condition.

Given that the veteran is presumed to have been in sound 
condition at entry, the evidence of record indicates that the 
appellant experienced PFB within two months after his entry 
into service, and that this chronic condition has persisted 
to the present time.  There is no medical opinion of record 
to contradict such a conclusion.  Entitlement to service 
connection for PFB is therefore warranted.

B.  Increased initial rating claim

The law provides that disability evaluations are determined 
by the application of a schedule of ratings that is based 
upon an average impairment of earning capacity.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify 
the various disabilities.  Where there is a reasonable doubt 
as to the degree of disability, such doubt will be resolved 
in favor of the claimant.  38 C.F.R. §§ 3.102, 4.3, 4.7.  In 
addition, the Board will consider the potential application 
of the various other provisions of 38 C.F.R., Parts 3 and 4, 
whether they were raised by the appellant or not, as well as 
the entire history of the veteran's disability in reaching 
its decision, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  In the evaluation of service-connected 
disabilities, the entire recorded history, including medical 
and industrial history, is considered so that a report of a 
rating examination, and the evidence as a whole, may yield a 
current rating which accurately reflects all elements of 
disability, including the effects on ordinary activity.  
38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41.  

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

The appellant appealed the initial noncompensable evaluation 
assigned for the right shoulder scarring disability addressed 
here; this evaluation was effective September 1, 2002.  The 
Court held, in Fenderson v. West, 12 Vet. App. 119 (1999), 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then-current severity of the disorder.  Cf. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In that 
decision, the Court also discussed the concept of "staging" 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the period(s) in question.  The issue before the Board 
is consequently taken to include whether there is any basis 
for a higher rating at any pertinent time, to include whether 
a higher rating currently is in order.

The appellant underwent a VA medical examination in June 
2002.  The examiner stated that the appellant had three scars 
on his right shoulder that were residuals of his in-service 
right shoulder surgery.  There was one one-centimeter (cm) 
linear nontender anterior scar.  This scar was not adherent 
and there was no tissue loss, disfigurement, keloid formation 
or limitation of function from that scar.  The second scar 
was the same size on the posterior side.  scarring is tender 
to palpation.  This scar was nontender and there was slight 
keloid formation.  On the lateral right shoulder, there was a 
3.5-centimeter linear raised pink keloid scar with no 
adherence or underlying tissue loss.  The scar was tender.  
There was mild disfigurement.  There was no limitation of 
function from that scar.

Under the current regulations concerning the rating of scars, 
Diagnostic Code 7801 provides that scars other than head, 
face, or neck, that are deep or that cause limited motion 
will be rated 10 percent disabling if the area exceeds 39 
square cm.  A 20 percent evaluation will be assigned if the 
area exceeds 77 square cm.  If the area involved exceeds 465 
square cm., a 30 percent evaluation will be assigned.  A 40 
percent disability will be warranted if the area exceeds 929 
square. cm.  Moreover, Diagnostic Code 7802 pertains to 
scars, other than head, face, or neck, that are superficial 
and that do not cause limited motion.  Specifically, under 
Diagnostic Code 7802, a 10 percent rating is warranted for an 
area or areas of 144 square inches (929 square. cm.) or 
greater.  Under Diagnostic Code 7803, a 10 percent rating is 
warranted for unstable superficial scars.  Under Diagnostic 
Code 7804, a 10 percent rating is warranted for superficial 
scars that are painful on examination.  38 C.F.R. § 4.118.

The notes pertaining to these regulations (re-numbered) are 
shown below:

(1) Scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with 38 C.F.R. § 4.25.

(2) A deep scar is one associated with underlying soft tissue 
damage.

(3) A superficial scar is one not associated with underlying 
soft tissue damage.

(4) An unstable scar is one where, for any reason, there is 
frequent loss of covering of skin over the scar. 

Scars may also be rated on limitation of function of the 
affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805.

After a review of the evidence, the Board finds that an award 
of a 10 percent evaluation for the tender right shoulder scar 
is warranted; however, there is no basis for a higher than 10 
percent rating.  Limitation of function of the right shoulder 
has due to any one of the three scars has not been clinically 
demonstrated.  There is no clinical indication that the right 
shoulder scarring has resulted in underlying soft tissue 
damage or that the area of the scar exceeds 12 square inches 
(77 square cm).  In addition, neither of the other two scars 
exceeds 39 square cm. in area.  As such, the current 10 
percent rating is appropriately assigned for tender and 
painful scarring but a higher rating is not warranted because 
limitation of the part affected is already separately 
evaluated.  Therefore, an initial evaluation in excess of 10 
percent is not available for the right shoulder scarring.  
See 38 C.F.R. § 4.14.

Notwithstanding the above discussion, a rating in excess of 
the assigned schedular evaluation for the right shoulder scar 
disability may be granted when it is demonstrated that the 
particular disability presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  See 38 C.F.R. 
§ 3.321(b)(1).

The Board finds no evidence that the appellant's service-
connected right shoulder scarring disability has presented 
such an unusual or exceptional disability picture at any time 
as to require consideration of an extraschedular evaluation 
pursuant to the provisions of 38 C.F.R. § 3.321(b).  The 
schedular rating criteria are designed to compensate for 
average impairments in earning capacity resulting from 
service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability 
specified [in the rating schedule] are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  38 C.F.R. § 4.1.

The Board finds that there is no evidence that the schedular 
evaluation in this case is inadequate.  As discussed above, 
there are higher ratings for scar disabilities, but the 
required manifestations have not been shown in this case.  
The Board further finds that no evidence has been presented 
suggesting an exceptional disability picture in this case.  
The appellant has not required any hospitalization for the 
right shoulder scarring, and he has not demonstrated marked 
interference with employment caused by the right shoulder 
scarring disability.  The appellant has not offered any 
objective evidence of any symptoms due to the right shoulder 
scarring disability that are not contemplated by the rating 
criteria.  Consequently, the Board concludes that referral of 
this case for consideration of the assignment of an 
extraschedular rating is not warranted.  See Floyd v. Brown, 
8 Vet. App. 88, 96 (1996); Bagwell v. Brown, 9 Vet. App. 337, 
338-339 (1996).

Because this is an appeal from the initial rating for the 
right shoulder scarring disability, the Board has considered 
whether "staged" ratings are appropriate.  See Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  In this instance, the 
record does not show varying levels of disability for this 
disability and, therefore, does not support the assignment of 
a staged rating for the right shoulder scar disability.


ORDER

Service connection for PFB is granted, subject to the 
statutes and regulations governing the payment of monetary 
awards.

An initial evaluation of 10 percent, but not more, for the 
appellant's right shoulder residual surgical scarring 
disability is granted, subject to the law and regulations 
governing the award of monetary benefits.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


